Banke, Chief Judge.
On July 5, 1984, this court issued a decision affirming in part and reversing in part the trial court’s grant of summary judgment to the defendant-appellee in this case. See Moreland v. Poss, 171 Ga. App. 733 (320 SE2d 841) (1984). In a decision rendered on January 9, 1985, the Supreme Court reversed that portion of our decision holding that the plaintiff-appellant had a cause of action against the appellee pursuant to 42 USC § 1983 for violation of his constitutional rights but affirmed that portion of our decision holding that the appellant had a *133cause of action against the appellee for false imprisonment. See Poss v. Moreland, 253 Ga. 730 (324 SE2d 456) (1985).
Decided September 2, 1986.
James J. Made, for appellant.
Jeffrey 0. Bramlett, Jeffrey M. Smith, for appellee.
The remittitur in the Supreme Court case was released August 21, 1986. Having now received the remittitur, along with the return of the record in the case, we now vacate our prior decision and adopt the decision of the Supreme Court. Our prior judgment line, however, remains unchanged.

Judgment affirmed in part and reversed in part.


McMurray, P. J., and Pope, J., concur. Benham, J., disqualified.